 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     RICHARD CARRASCO,                                  Case No. 1:19-cv-00724-LJO-JDP

10                    Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                          PROPOSED ATTORNEY SUBSTITUTION
11            v.
                                                          ECF No. 12
12     JOHNNY CABAHE, et al.,

13                    Defendants.

14

15            Plaintiff’s proposed attorney substitution, ECF No. 12, is granted.

16
     IT IS SO ORDERED.
17

18
     Dated:    November 26, 2019
19                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22 No. 205.

23

24

25

26
27

28


                                                     1
